  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 1 of 14 PageID 51



            IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                      DALLAS DIVISION

MATTHEW JOHNSON,                   §
                                   §
                 Petitioner,       §
                                   §
                  v.               §           No. 3:19-cv-2310-E
                                   §           *CAPITAL CASE*
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice, Correctional Institutions §
Division,                          §
                                   §
                 Respondent.       §
___________________________________

                    ______________________________

                 Petitioner’s Unopposed Motion for
                 Extension of Time to File Petition
                   ______________________________

     Petitioner, Matthew Johnson, by and through undersigned

Counsel, respectfully moves this Court to extend the time in which to

file his Petition for a Writ of Habeas Corpus, which, pursuant to the

Court’s October 23, 2019 order (ECF No. 6), is presently due to be filed

by December 16, 2013. Petitioner respectfully requests this Court

extend the time by which he must file his petition to September 11,

2020 for two reasons: 1) that is the date on which the one-year period of



                                     1
     Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 2 of 14 PageID 52



limitation established by Congress expires; and 2) a global pandemic

makes the current filing deadline, and any deadline short of the one-

year limitations period, impracticable.

I.      Procedural history and statute of limitations

        Mr. Johnson was convicted of capital murder in Dallas County on

October 30, 2013 and sentenced to death on November 8, 2013. 46 R.R.

69; 53 R.R. 7-8. The Texas Court of Criminal Appeals (CCA) affirmed

his conviction and sentence on November 18, 2015. Johnson v. State,

No. AP-77,030, 2015 WL 7354609 (Tex. Crim. App. Nov. 18, 2015). The

Supreme Court denied Mr. Johnson’s petition for a writ of certiorari on

June 27, 2016. Johnson v. Texas, 136 S. Ct. 2509 (2016).

        Mr. Johnson properly filed an application for state habeas corpus

relief on May 28, 2015, while his direct appeal was pending. On

September 11, 2019, the CCA denied Mr. Johnson relief in his state

habeas proceeding. Ex parte Johnson, No. WR-86,571-01, 2019 WL

4317046 (Tex. Crim. App. Sept. 11, 2019).

        The judgment against Mr. Johnson became final on June 27,

2016—the date the Supreme Court denied his petition for certiorari.

The one-year period of limitations for filing his petition for writ of



                                        2
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 3 of 14 PageID 53



habeas corpus runs from this date. 28 U.S.C. § 2244(d)(1)(A). Pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure, June 27 would be

excluded for purposes of determining his filing deadline. See Fed. R.

Civ. P. 6(a)(1)(A); Flanagan v. Johnson, 154 F.3d 196, 2020 (5th Cir.

1998) (“We hold that Rule 6(a) applies to the computation of the one

year limitation period in § 2244(d) of AEDPA.”). However, because on

June 27 Mr. Johnson’s properly filed state habeas application was

pending, the period of limitation did not begin to run on June 27 but,

instead, was tolled while the application was pending. See 28 U.S.C. §

2244(d)(2). Mr. Johnson’s state habeas application remained pending

until the CCA denied relief on September 11, 2019. A “state petition for

habeas relief is ‘pending’ for AEDPA tolling purposes on the day it is

filed through (and including) the day it is resolved.” Windland v.

Quarterman, 578 F.3d 314, 317 (5th Cir. 2009). The one-year period of

limitation therefore began to run on September 12, 2019 and will expire

on September 11, 2020. Consequently, the filing deadline prescribed by

the Court’s October 23, 2019 order (ECF No. 6) comes four-and-a-half

months before the applicable deadline established by 28 U.S.C. section

2244.



                                     3
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 4 of 14 PageID 54



II.   Reasons for extending the deadline

      A.   The task of federal habeas counsel is extraordinarily
           complex.

      Federal habeas corpus practice and procedure, especially in death

penalty cases, is renowned for its complexity. Murray v. Giarrantano,

492 U.S. 1, 28 (Stevens, J., dissenting) (“[T]his Court’s death penalty

jurisprudence unquestionably is difficult even for a trained lawyer to

master.”). To provide adequate representation in capital habeas,

counsel must first review every aspect of the trial and state post-

conviction proceedings.

      The necessary investigation by habeas counsel is not merely

limited to claims raised in prior proceedings. Am. Bar Ass’n, Guidelines

for the Appointment and Performance of Defense Counsel in Death

Penalty Cases, Guideline 10.15.1(C) (rev. ed. 2003), reprinted in 31

Hofstra L. Rev. 913, 1079 (2003) [hereinafter “ABA Guidelines”] (“Post-

conviction counsel should seek to litigate all issues, whether or not

previously presented, that are arguably meritorious under the

standards applicable to high quality capital defense representation,

including challenges to any overly restrictive procedural rules.”). This is

especially true in light of the Supreme Court’s opinions in Martinez v.


                                     4
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 5 of 14 PageID 55



Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569 U.S. 413 (2013).

Under Martinez, “a procedural default will not bar a federal habeas

court from hearing a substantial claim of ineffective assistance at trial

if, in the initial-review collateral proceeding, there was no counsel or

counsel in that proceeding was ineffective.” Martinez, 566 U.S. at 17. In

Trevino, the Court held that the exception created in Martinez applies

to federal habeas petitions arising from the state courts of Texas. See

Trevino, 569 U.S. at 429. It is now incumbent upon the federal courts to

permit federal habeas petitioners to investigate whether state habeas

counsel was ineffective for failing to raise a substantial claim that trial

counsel provided ineffective assistance and, if so, to develop that claim.

It is only by determining whether substantial claims that trial counsel

provided ineffective assistance were available but not raised by state

habeas counsel that federal petitioners can argue that federal courts

can hear otherwise-defaulted claims pursuant to Trevino. Depriving an

indigent capital habeas petitioner of the means to develop a claim under

Trevino would “defeat” the “express requirement of counsel” provided by

the federal statute. See McFarland v. Scott, 512 U.S. 849, 856 (1994); In

re Hearn, 376 F.3d 447, 457 (5th Cir. 2004) (habeas petitioner entitled



                                     5
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 6 of 14 PageID 56



to resources to meet threshold showing made newly available by

decision of the Supreme Court). Determining whether any such claims

exists necessitates that federal habeas counsel conduct the same

investigation that should have been conducted by trial counsel,

including interviewing any person who has had significant contacts

with Mr. Johnson.

     The duty of federal habeas counsel to litigate all issues is not

limited to those exhausted before the state court or those potentially-

made viable through the exception created by Martinez and Trevino.

Should cause exist for a claim’s failure to be raised previously, counsel

has the duty to attempt to demonstrate to the Court that that failure

prejudiced Mr. Johnson and that his claim should be viable through

Coleman v. Thompson, 501 U.S. 722 (1991).

     Furthermore, most procedural defenses in federal habeas corpus

actions are affirmative defenses that must be raised, and which can be

waived, by the State. See, e.g., R. Governing Habeas Corpus Under 28

U.S.C. § 2254 5(b); Trest v. Cain, 522 U.S. 87, 89 (1997); Blankenship v.

Johnson, 118 F. 3d 312, 316 (5th Cir. 1997). Consequently, because the

habeas petition must be filed before the State answers – i.e., before the



                                     6
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 7 of 14 PageID 57



petitioner knows whether the State will raise a procedural defense –

federal habeas counsel must diligently identify, investigate, and develop

all potentially viable claims.

     B.      The congressionally-struck balance between the
             complexity of the task of federal habeas counsel and
             the need for finality must be respected.

     In enacting a one-year statute of limitations for the filing of a

federal habeas petition, Congress has struck a balance between the

states’ interest in finality and a condemned prisoner’s right to federal

habeas review. In addition to establishing a statutory deadline for

seeking habeas relief, which can be overcome (and lengthened) only by

showing an equitable basis for doing so, see, e.g., Holland v. Florida,

560 U.S. 631 (2010), Congress has also respected the states’ interest in

finality is many other ways, including the codification of the

requirement that habeas applicants present all claims to the federal

courts in one federal petition (thus avoiding successive petitions). In

short, Congress has enacted a statutory scheme that gives due weight to

competing interests, including the states’ interest in the finality of their

judgments.




                                     7
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 8 of 14 PageID 58



     But, as Congress has also recognized, in order for this system to

work efficiently, it is essential that habeas petitioners be afforded a full

and fair opportunity to develop their claims before filing their first

federal habeas petition. After extensive study and debate, Congress

decided that one year is an appropriate period for this preparation. 28

U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an

application for a writ of habeas corpus by a person in custody pursuant

to the judgment of a State court.”). Because it reflects Congressional

balancing of important federal objectives, this one-year period cannot be

curtailed.

     C.      Requiring Mr. Johnson to file his petition before the
             final day of the limitations period would violate his
             rights to equal protection and due process.

     If Mr. Johnson were financially capable of retaining federal

habeas counsel instead of having to request this Court to appoint

Counsel to represent him, it would be beyond dispute that the only time

limit by which he would be required to abide in filing a federal habeas

petition would be the limitations period prescribed in 28 U.S.C. §

2244(d). Indeed, absent the need for court-appointed counsel brought

about by his indigence, Mr. Johnson would be neither obligated nor



                                     8
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 9 of 14 PageID 59



expected to communicate with a federal district court at all prior to the

filing of a federal habeas petition as close to the expiration of the

limitations period as he or his independently obtained counsel saw fit.

     It is thus due only to his indigence that Mr. Johnson was required

to involve this Court in his preparations for filing a federal habeas

petition. In seeking the appointment of counsel, however, Mr. Johnson

did nothing to waive his right to take the same time to prepare his case

for filing as a non-indigent petitioner would, or to subject himself to the

imposition of deadlines which a federal district court would have no

occasion to impose upon a prisoner who could afford his own lawyer.

Under these circumstances, to require that Mr. Johnson meet a filing

deadline months in advance of the expiration of his limitations period

would be to treat him differently solely on account of his indigency. This

would be incompatible with the mandates of due process and equal

protection of the laws as guaranteed by the Fifth and Fourteenth

Amendments. Griffin v. Illinois, 351 U.S. 12, 19 (1956) (“There can be

no equal justice where the kind of trial a man gets depends on the

amount of money he has. Destitute defendants must be afforded as




                                      9
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 10 of 14 PageID 60



adequate appellate review as defendants who have money enough to

buy transcripts.”).

     D.    A global pandemic makes the current filing deadline,
           and any deadline short of the one-year limitations
           period, impracticable.

     On March 11, 2020, the World Health Organization declared a

global pandemic. The outbreak relates to the novel coronavirus, or

COVID-19. COVID-19 is a highly contagious respiratory illness that

causes fever, cough, and shortness of breath and is considerably more

dangerous and deadlier than the flu. See Centers for Disease Control

and Prevention (CDC), Coronavirus Disease 2019 (COVID-19),

https://www.cdc.gov/coronavirus/2019-nCoV/index.html. As of the date

on which this motion is being filed, 10,871 people in the United States

have lost their lives as a result of contracting COVID-19. See

https://www.worldometers.info/coronavirus/country/us/

     On March 13, 2020, the President of the United States declared a

national state of emergency in response to the COVID-19 outbreak. See

https://www.whitehouse.gov/presidential-actions/proclamation-

declaring-national-emergency-concerning-novel-coronavirus-disease-

covid-19-outbreak/. That same day, Governor Abbott declared a state of



                                     10
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 11 of 14 PageID 61



emergency in Texas. See https://gov.texas.gov/news/post/governor-

abbott-declares-state-of-disaster-in-texas-due-to-covid-19. On March 19,

the governor issued an executive order that “every person in Texas

shall, except where necessary to provide or obtain essential services,

minimize social gatherings and minimize in-person contact with people

who are not in the same household.” See

https://gov.texas.gov/news/post/governor-abbott-issues-executive-order-

implementing-essential-services-and-activities-protocols. The executive

order is currently set to expire on April 30, but the order makes clear it

is “subject to extension based on the status of COVID-19 in Texas and

the recommendations of the CDC.” Id.

     The circumstances related to the pandemic have presented an

escalating series of obstacles that are impeding counsel’s ability to

represent Mr. Johnson and prepare his petition. Specifically, the

pandemic has stymied Mr. Johnson’s legal team’s ability to conduct the

required factual and mitigation investigation into Mr. Johnson’s case.

Investigation into Mr. Johnson’s case will require travel across the

state. Because members of Mr. Johnson’s team, and some of the

potential witnesses his team will need to attempt to interview, are



                                     11
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 12 of 14 PageID 62



members of high-risk groups, it would be unethical and contrary to Mr.

Johnson’s interests to endanger them, their families, and their

communities. The investigation required by the applicable guidelines

consists of “in-person, face-to-face, one-on-one interviews with the

client, the client’s family, and other witnesses who are familiar with the

client’s life, history, or family history or who would support a sentence

less than death.” ABA Guidelines, Guideline 10.11(C). These

requirements simply cannot be accomplished in the current

environment of social distancing, self-quarantine, and lockdown orders.

     Without an extension of time in which to file Mr. Johnson’s

petition, Counsel will be unable to adequately represent Mr. Johnson in

federal habeas proceedings without endangering themselves, potential

witnesses, the larger community, or Mr. Johnson’s interests.




                                     12
 Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 13 of 14 PageID 63



III. Prayer for relief

     For these reasons, Mr. Johnson respectfully requests that his

motion and issue an order extending the time by which he must file his

federal habeas petition to September 11, 2020.

                         Respectfully submitted,


      s/ Jeffrey R. Newberry                      s/ David R. Dow
  __________________________                _________________________
       Jeffrey R. Newberry                         David R. Dow
    Texas Bar No. 24060966                   Texas Bar No. 06064900
University of Houston Law Center         University of Houston Law Center
         4604 Calhoun Rd.                        4604 Calhoun Rd.
  Houston, Texas 77204-6060                Houston, Texas 77204-6060
        Tel. (713) 743-6843                     Tel. (713) 743-2171
        Fax (713) 743-2131                      Fax (713) 743-2131
    jrnewber@central.uh.edu                    ddow@central.uh.edu


                Counsel to Matthew Johnson, Petitioner




                                    13
  Case 3:19-cv-02310-E Document 17 Filed 04/06/20   Page 14 of 14 PageID 64



                         Certificate of Service

      I certify that on Monday, April 6, 2020, a copy of the foregoing
pleading was electronically served on counsel for Respondent, Adham
Bissar, via an email to adham.bissar@oag.texas.gov by the electronic
case filing system of the Court.

                                          s/ Jeffrey R. Newberry
                                          _______________________
                                          Jeffrey R. Newberry


                       Certificate of Conference

      I certify that on April 2, 2020, I conferred with Adham Bissar,
Counsel for Respondent Davis, on this motion via email. Mr. Bissar
informed me that “Respondent Lorie Davis is unopposed to Petitioner’s
present motion, but the Director’s non-opposition is neither an explicit
nor implicit waiver of any defense, nor is it an agreement that the
petition is or will be filed within the applicable limitations period, that
any evidence attached to the petition is or will be properly before the
Court, and/or that the petition is or will not be second or successive. The
Director reserves the right to raise any defense or argument, including
but not limited to those described by Rule 5 of the Rules Governing
Section 2254 Cases, or those found in 28 U.S.C. §§ 2241, 2244, 2254,
with respect to the petition and any claim and/or evidence attached or
raised therein.”
                                          s/ Jeffrey R. Newberry
                                          _______________________
                                          Jeffrey R. Newberry




                                     14
